                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LESLIE MARQUEZ,

               Plaintiff,

       vs.                                                  No. 1:20-CV-00110-KRS

ANDREW SAUL, Commissioner of
Social Security,

               Defendant.

                                         JUDGMENT

       Having denied Plaintiff’s Motion to Reverse and/or Remand (Doc. 28) in an opinion and

order entered concurrently herewith, in accordance with Federal Rule of Civil Procedure 58,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

against Plaintiff and in favor of the Commissioner of the Social Security Administration.



                                             __________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
